DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of U.S. Patent No. US 11,209,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant claim set correlate to the claims of US 11,209,703, as noted in the table below.

Instant application
US 11,209,703
Claim 11: A device comprising:
Claim 1:  A display device comprising:
a liquid crystal panel including a plurality of pixels;
a liquid crystal panel including a plurality of pixels;
an imaging unit arranged on a back side of the liquid crystal panel, wherein the liquid crystal panel overlaps with the imaging unit in a plan view;
 an imaging device arranged on a back side of the liquid crystal panel, wherein the liquid crystal panel includes an imaging region that overlaps with the imaging device and an other region other than the imaging region in a plan view; 
the liquid crystal panel includes a plurality of electrodes arranged separately from each other;
 a plurality of common electrodes is disposed in the other region; a plurality of pixel electrodes is disposed in the other region;
among the plurality of electrodes, a first pair of electrodes are separated in a first direction with a first interval and a second pair of electrodes are separated in the first direction with a second interval different from the first interval in the plan view, 
 a plurality of linear electrodes is arranged separately from each other in the imaging region; among the plurality of linear electrodes, a first pair of linear electrodes are separated by a first interval and a second pair of linear electrodes are separated by a second interval different from the first interval in a plan view;
the first pair of electrodes and the second pair of electrodes are irregularly arranged, 
the first pair of linear electrodes and the second pair of linear electrodes are irregularly arranged;
the first pair of electrodes are arranged in a same layer, 
 the first pair of linear electrodes are in a same layer as the common electrodes,
and the second pair of electrodes are arranged in a same layer.
the second pair of linear electrodes are in a same layer as the pixel electrodes.
Claim 12: wherein a first voltage applied between the first pair of electrodes is a voltage different from a second voltage applied between the second pair of electrodes.
Claim 2: wherein a first voltage applied between the first pair of linear electrodes is a voltage different from a second voltage applied between the second pair of linear electrodes.
Claim 13: wherein the first interval is wider than the second interval, and the first voltage is higher than the second voltage.
Claim 3:  wherein the first interval is wider than the second interval, and the first voltage is higher than the second voltage.
Claim 14: wherein among the plurality of electrodes, a third pair of electrodes are separated in the first direction with a third interval different from the first interval and the second interval in the plan view.
Claim 4:  wherein among the plurality of linear electrodes, a third pair of linear electrodes are separated by a third interval different from the first interval and the second interval in a plan view.
Claim 15: wherein a third voltage applied between the third pair of electrodes is a voltage different from the first voltage applied between the first pair of electrodes and the second voltage applied between the second pair of electrodes.
Claim 5:  wherein a third voltage applied between the third pair of linear electrodes is a voltage different from a first voltage applied between the first pair of linear electrodes and a second voltage applied between the second pair of linear electrodes.
Claim 16: wherein the third interval is narrower than the second interval, and the third voltage is lower than the second voltage.
Claim 6: wherein the third interval is narrower than the second interval, and the third voltage is lower than the second voltage.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murao (US 20190089880 A1).
In regard to claim 11, Murao discloses a device comprising (see e.g. Figure 8): 
a liquid crystal panel 401 or 402 including a plurality of pixels; and 
an imaging unit 120 arranged on a back side of the liquid crystal panel 401 or 402, 
wherein the liquid crystal panel 401 or 402 overlaps with the imaging unit 120 in a plan view; 
the liquid crystal panel 402 includes a plurality of electrodes 483 arranged separately from each other; 
among the plurality of electrodes 483, a first pair of electrodes 483 are separated in a first direction with a first interval and a second pair of electrodes 483 are separated in the first direction with a second interval different from the first interval in the plan view, 
the first pair of electrodes 483 and the second pair of electrodes 483 are irregularly arranged,
 the first pair of electrodes 483 are arranged in a same layer, and 
the second pair of electrodes 483 are arranged in a same layer (see e.g. Figure 8 and note that the electrode pairs may be chose from the electrode set 483 to meet the claim limitations as there is no requirement of the electrodes being directly adjacent).
In regard to claim 14, Murao discloses the limitations as applied to claim 11 above, and
wherein among the plurality of electrodes, a third pair of electrodes are separated in the first direction with a third interval different from the first interval and the second interval in the plan view (see e.g. Figure 8 and note that the electrode pairs may be chose from the electrode set 483 to meet the claim limitations as there is no requirement of the electrodes being directly adjacent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murao (US 20190089880 A1) in view of Kashiwagi et al. (US 2016/0274423 A1).
In regard to claim 12, Murao discloses the limitations as applied to claim 11 above, but fails to disclose 
wherein a first voltage applied between the first pair of electrodes is a voltage different from a second voltage applied between the second pair of electrodes.
However,  Kashiwagi et al. discloses
wherein a first voltage applied between the first pair of electrodes is a voltage different from a second voltage applied between the second pair of electrodes (see e.g. Figure 5).
Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with wherein a first voltage applied between the first pair of electrodes is a voltage different from a second voltage applied between the second pair of electrodes.
Doing so would provide more control over the alignment of the liquid crystals by being apply to apply different voltages to different electrode pairs.
In regard to claim 13, Murao discloses the limitations as applied to claim 12 above, and
wherein the first interval is wider than the second interval (see e.g. Figure 8 and note that the electrode pairs may be chose from the electrode set 483 to meet the claim limitations as there is no requirement of the electrodes being directly adjacent).
Murao, in view of Kashiwagi et al. fails to disclose
 the first voltage is higher than the second voltage.
However, one of ordinary skill in the art would recognize utilizing the first voltage is higher than the second voltage, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, choosing the voltage between pixels would provide more local control over the liquid crystal directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao, in view of Kashiwagi et al. with the first voltage is higher than the second voltage.
Doing so would provide a desired liquid crystal orientation in a specific region of the device.
In regard to claim 15, Murao discloses the limitations as applied to claim 14 above, but fails to disclose
wherein a third voltage applied between the third pair of electrodes is a voltage different from the first voltage applied between the first pair of electrodes and the second voltage applied between the second pair of electrodes.
However, Kashiwagi et al. discloses
wherein a third voltage applied between the third pair of electrodes is a voltage different from the first voltage applied between the first pair of electrodes and the second voltage applied between the second pair of electrodes (see e.g. Figure 5).
Given the teachings of Kashiwagi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao with wherein a third voltage applied between the third pair of electrodes is a voltage different from the first voltage applied between the first pair of electrodes and the second voltage applied between the second pair of electrodes.
Doing so would provide more control over the alignment of the liquid crystals by being apply to apply different voltages to different electrode pairs.
In regard to claim 16, Murao discloses the limitations as applied to claim 15 above, and
wherein the third interval is narrower than the second interval (see e.g. Figure 8 and note that the electrode pairs may be chose from the electrode set 483 to meet the claim limitations as there is no requirement of the electrodes being directly adjacent).
Murao, in view of Kashiwagi et al., fails to disclose
the third voltage is lower than the second voltage.
However, one of ordinary skill in the art would recognize the third voltage is lower than the second voltage, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, choosing the voltage between pixels would provide more local control over the liquid crystal directions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Murao, in view of Kashiwagi et al., with the third voltage is lower than the second voltage.
Doing so would provide a desired liquid crystal orientation in a specific region of the device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871